DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraphs 0042, 0045, 0052 recite “the control data 33”; however, the figures do not show reference numeral 33.  Paragraph 0046, line 4 delete “421” and replace it with –423--.  Paragraph 0060, line 4 delete “thee” and replace it with –the--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flath et al. (US 2013/0231808).
With respect to claim 1, Flath discloses a transport refrigeration unit (TRU) system, comprising: a TRU configured to be operably coupled to a container (figure 1 discloses a refrigeration system to refrigerate container 104, paragraph 0019), the TRU comprising components configured to control an environment within an interior of the container (104) and a TRU battery pack configured to store energy for powering at least the components (storage unit 110, figure 3); an electrical grid (grid 114, figure 3); and a control unit which is communicative with the TRU and the electrical grid and which is configured to manage power supplies and demands between the TRU battery pack of each TRU and the electrical grid (management logic 122 controls charging of the batteries as well as providing surplus to the electrical grid based on battery charge, figures 6A-6C, paragraph 0024).
With respect to claims 2, 11, Flath discloses the TRU system according to claim one of the claims, wherein the TRU further comprises a solar panel operably coupled to at least the TRU battery pack.  Solar panel source 130-1.
With respect to claims 5, 15, Flath discloses the TRU system according to claim one of the claims, wherein a capacity of the TRU battery pack is made available to the electrical grid by the control unit.  Paragraphs 0024-0025, 0055 discloses providing surplus power to the grid.
With respect to claims 6, 16, Flath discloses the TRU system according to claim one of the claims, wherein availability of the capacity of the TRU battery pack is controlled by the control unit in accordance with a loading schedule.  Paragraph 0053 and figure 6 discloses predicting load used based on payload type.
With respect to claims 7,17, Flath discloses the TRU system according to claim one of the claims, wherein availability of the capacity of the TRU battery pack is controlled by the control unit in accordance with a current loading or cooling condition.  Paragraph 0055.
With respect to claims 8, 18, 20, Flath discloses the TRU system according to claim one of the claims, wherein availability of the capacity of the TRU battery pack is controlled by the control unit in accordance with current or predicted ambient conditions.  Paragraph 0045, 0054-0055 based on ambient conditions power availability is controlled.
With respect to claim 9, Flath discloses a transport refrigeration unit (TRU) system, comprising: one or more containers (trailer payload 104); a TRU operably coupled to each of the one or more containers (figure 1 discloses a refrigeration system to refrigerate container 104, paragraph 0019), each TRU comprising components configured to control an environment within an interior of the corresponding container (104) and a TRU battery pack configured to store energy for powering at least the components (storage unit 110, figure 3); an electrical grid (144); and a control unit which is communicative with the TRUs and the electrical grid and which is configured to manage power supplies and demands between the TRU battery pack of each TRU and the electrical grid (management logic 122 controls charging of the batteries as well as providing surplus to the electrical grid based on battery charge, figures 6A-6C, paragraph 0024).
With respect to claim 10, Flath discloses the TRU system according to claim 9, wherein the one or more containers are stowed.  Paragraph 0024 discloses parking the vehicles in a warehouse having a number of batteries with refrigeration systems.
With respect to claim 19, Flath discloses A method of operating a transport refrigeration unit (TRU) system, the method comprising: stowing one or more containers (paragraph 0024 discloses parking the vehicles in a warehouse having a number of batteries with refrigeration systems); operably coupling a TRU to each of the one or more containers, each TRU comprising components configured to control an environment within an interior of the corresponding container (figure 1 discloses a refrigeration system to refrigerate container 104, paragraph 0019) and a TRU battery pack configured to store energy for powering at least the components (storage unit 110, figure 3); providing a control unit in communication with the TRU and an electrical grid; and managing power supplies and demands between the TRU battery pack of each TRU and the electrical grid (management logic 122 controls charging of the batteries as well as providing surplus to the electrical grid based on battery charge, figures 6A-6C, paragraph 0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flath et al. (US 2013/0231808) in view of Wordsworth et al. (US 8,295,950).
With respect to claims 3-4, 12-14, Flath discloses the TRU system according to claim 1; except for, wherein the TRU further comprises a TRU controller to which the control unit is communicatively coupled, wherein the TRU further comprises a TRU controller, the control unit being a component of the TRU controller.  
Wordsworth discloses an intelligent power management system IPMS 250 with an intelligent power controller IPC 250 for communicating with a TRU 60 control circuit 384, figure 19.
It would have been obvious to a person having ordinary skill in the art to have modify Flath and include the refrigeration unit controller as disclosed by Wordsworth, for the purpose of providing a system that can communicate with different refrigeration unit controllers and provide control signals accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dierickx (US 8,723,344) discloses a TRU power by an energy storage system and also connected to shore power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836